Case 1:20-cv-03167-MKB-SJB Document 20 Filed 06/21/21 Page 1 of 5 PageID #: 61




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
CLAY MARTINEZ,

                     Plaintiff,

       v.                                    REPORT &
                                             RECOMMENDATION
35-50 81ST STREET REALTY LLC,                20-CV-3167-MKB-SJB
ANTONIOS FEGGOUDAKIS, LLC, and
ANTONIOS FEGGOUDAKIS,

                     Defendants.

BULSARA, United States Magistrate Judge:

      Clay Martinez (“Martinez”) commenced this action on July 15, 2020, alleging

wage-and-hour violations by Defendants. (Compl. dated July 15, 2020 (“Compl.”), Dkt.

No. 1). He asserted claims for unpaid overtime under the Fair Labor Standards Act

(“FLSA”), (id. ¶¶ 37–41), unpaid straight and overtime wages under the New York Labor

Law (“NYLL”), (id. ¶¶ 43–46, 49), and failure to provide appropriate wage notices and

statements under the NYLL, (id. ¶¶ 50–51). Martinez passed away during the pendency

of the litigation, and Defendants filed a “Statement Noting a Party’s Death” on January

19, 2021. (Statement Noting a Party’s Death dated Jan. 19, 2021 (“Statement”), Dkt. No.

15). This statement was served by ECF on January 19, 2021, (id.), and personally served

on Martinez’s widow, Fatima Alencastro, on February 2, 2021, (Letter dated Feb. 9,

2021, Dkt. No. 16). No motion to substitute a party in place of Martinez was filed, and

on June 1, 2021, Defendants moved to dismiss this action pursuant to Rule 25(a)(1).

(Mot. dated June 1, 2021 (“Mot.”), Dkt. No. 19). The Honorable Margo K. Brodie

referred the motion to the undersigned for a report and recommendation on June 2,

2021. (Order Referring Mot. dated June 2, 2021). For the reasons outlined below, the

Court respectfully recommends that the motion to dismiss be granted.
Case 1:20-cv-03167-MKB-SJB Document 20 Filed 06/21/21 Page 2 of 5 PageID #: 62




       Pursuant to Rule 25 of the Federal Rules of Civil Procedure, “[i]f a party dies and

the claim is not extinguished, the court may order substitution of the proper party.”

Fed. R. Civ. P. 25(a)(1). “If [a] motion [for substitution] is not made within 90 days

after service of a statement noting the death, the action by or against the decedent must

be dismissed.” Id.

       Martinez’s claims were not extinguished by his death. Whether a federal claim

survives the death of a plaintiff is governed by federal common law. 7C Charles Alan

Wright & Arthur R. Miller et al., Federal Practice & Procedure § 1954 (3d ed. 2021) (“If

the right of action is federally created, federal law controls on the survival of the

action.”). And “under federal common law, a federal cause of action survives the death

of a party if it is remedial and not penal in nature.” Int’l Cablevision, Inc. v. Sykes, 172

F.R.D. 63, 67 (W.D.N.Y. 1997). Martinez asserted a claim for unpaid overtime under

FLSA. (Compl. ¶¶ 37–41). Because FLSA is a remedial statute, see Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199, 206–07 (2d Cir. 2015), this claim is not

extinguished by Martinez’s death, Jipeng Du v. Wan Sang Chow, No. 18-CV-1692, 2019

WL 3767536, at *6 (E.D.N.Y. Aug. 9, 2019) (noting that FLSA is “remedial” and claims

under FLSA “survive the death of a litigant”); Lai Yoong Low v. Tian Yu Inc., No. 12-

CV-7237, 2015 WL 1011699, at *3 (S.D.N.Y. Mar. 9, 2015) (same).

       Whether a state-law claim survives the death of a plaintiff is governed by state

law; here, New York’s “survival statute.” E.g., Lopa v. Safeguard Props. Mgmt., LLC,

No. 14-CV-3193, 2018 WL 3104456, at *9 (E.D.N.Y. May 16, 2018), report and

recommendation adopted, 2018 WL 3094940 (June 22, 2018); see also Barrett v.

United States, 689 F.2d 324, 331 (2d Cir. 1982). New York’s survival statute provides

that “[n]o cause of action for injury to person or property is lost because of the death of

                                                  2
Case 1:20-cv-03167-MKB-SJB Document 20 Filed 06/21/21 Page 3 of 5 PageID #: 63




the person in whose favor the cause of action existed.” N.Y. Est. Powers & Trusts § 11-

3.2(b). Claims for wage-and-hour violations are claims for “injury to person or

property”; as a result, Martinez’s claims under the NYLL survive his death. See, e.g.,

Jipeng Du, 2019 WL 3767536, at *6 (finding NYLL claims for unpaid wages, unpaid

overtime, and failure to provide wage notices survived plaintiff’s death); Lai Yoong Low,

2015 WL 1011699, at *2 (“Because Xie’s wages are property, his Labor Law claims

survive.”).

       Because all of Martinez’s claims survive his death, Rule 25 applies to Defendants’

motion to dismiss. Under Rule 25, “[b]efore the Court can dismiss a decedent’s lawsuit,

three things must occur: (1) there must be a statement ‘noting the death[;]’ (2) that

statement must be served on certain parties; and (3) 90 days must elapse from the date

of service.” Lopa, 2018 WL 3104456, at *10 (second alteration in original). Each of the

three have taken place, and thus the motion must be granted and the case dismissed.

       First, the statement of death filed by Defendants is sufficient to trigger the 90-day

deadline. “[T]he statement noting the death of a party (previously called a ‘suggestion of

death’) must be a formal, written document that is both served on the appropriate

persons and filed with the court.” 6 James Wm. Moore, Moore’s Federal Practice

§ 25.13[2][b] (3d ed. 2021); see also 7C Wright & Miller et al., supra, § 1955. A

statement filed by an adverse party satisfies this requirement. Lopa, 2018 WL 3104456,

at *10 (“A defendant . . . is a party to an action, and may make a statement noting the

death of the plaintiff.”).

       Second, service of the statement noting Martinez’s death was sufficient. The

statement was served by ECF on all parties on January 19, 2021. (Statement). And



                                                3
Case 1:20-cv-03167-MKB-SJB Document 20 Filed 06/21/21 Page 4 of 5 PageID #: 64




while not required,1 it was also personally served on Fatima Alencastro on February 2,

2021. (Proof of Service dated Feb. 3, 2021, attached to Letter dated Feb. 9, 2021, Dkt.

No. 16). This service is proper under Rule 25.2

       And finally, more than 90 days have elapsed since service was affected and no

motion for substitution was filed. As a result, action must be dismissed. Fed. R. Civ. P.

25(a)(1) (“If the motion is not made within 90 days after service of a statement noting

the death, the action by . . . the decedent must be dismissed.” (emphasis added)); see

also, e.g., Okolie v. Paikoff, 589 F. Supp. 2d 204, 207 n.2 (E.D.N.Y. 2008) (“Defendant

Barry Paikoff apparently passed away on November 11, 1999, approximately one year

after this action commenced. Because plaintiff did not move within 90 days after

service of the Suggestion of Death to substitute Paikoff’s successor or representative as

required by [Rule] 25(a)(1), his claims as to Paikoff are dismissed with prejudice for this

additional reason.” (citation omitted)).

       For these reasons, the Court respectfully recommends that the motion to dismiss

be granted, and the claims dismissed with prejudice. Any objections to the Report and

Recommendation above must be filed with the Clerk of the Court within 14 days of

service of this report. Failure to file objections within the specified time waives the right


       1  The Second Circuit has held that service on an estate’s representative is not
required under Rule 25(a)(1). Kotler v. Jubert, 986 F.3d 147, 154 (2d Cir. 2021) (“[I]t
necessarily follows from Unicorn Tales[, Inc. v. Banerjee, 138 F.3d 467 (2d Cir. 1998)]
that if a statement of death need not even identify the representative—and indeed, that a
representative need not even exist at the time of service—for the 90-day clock to start
running for the served party, then it certainly is not required that the statement be
served on that representative.”).

       2 And while Martinez’s counsel—Abdul Karim Hassan—had no automatic
authority to act on behalf of a successor or representative as a result of and following his
client’s death, Mr. Hassan made no indication that substitution was forthcoming despite
receiving notice of the 90-day period.
                                                  4
Case 1:20-cv-03167-MKB-SJB Document 20 Filed 06/21/21 Page 5 of 5 PageID #: 65




to appeal any judgment or order entered by the District Court in reliance on this Report

and Recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Caidor v.

Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008) (“[F]ailure to object timely to a

magistrate[ ] [judge’s] report operates as a waiver of any further judicial review of the

magistrate[ ] [judge’s] decision.”). Defendants’ counsel is directed to serve via first-class

mail this Report and Recommendation on Fatima Alencastro, or any known

representative of Martinez’s estate, and file proof of service of the same on the docket by

June 29, 2021.


                                                  SO ORDERED.

                                                  /s/ Sanket J. Bulsara June 21, 2021
                                                  SANKET J. BULSARA
                                                  United States Magistrate Judge
Brooklyn, New York




                                                 5
